Case: 2:18-cv-00039-JAR Doc. #: 250 Filed: 08/03/20 Page: 1 of 1 PageID #: 3932




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


       DANNY D. HESTDALEN,          )
                                    )
               Plaintiff,           )
                                    )
           vs.                      )      Case No. 2:18-cv-00039-JAR
                                    )
       CORIZON CORRECTIONS          )
       HEALTHCARE, et al.,          )
                                    )
               Defendants.          )
                                    )
                           MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion to Supplement.

(Doc. 183.) He asserts that Corizon Defendants delayed their responses to his discovery requests

and that some of the responses were based on policy documents from institutions other than

Moberly Correction Center, where he is incarcerated. (Id.) In response, Corizon Defendants

provide supplemental responses to the requests for production Plaintiff cites. (Doc. 212.)

       Having reviewed the supplemental responses, the Court concludes that Plaintiff’s motion

to supplement is moot because he has received the discovery responses he sought.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion to Supplement

(Doc. 183), is DENIED as moot.

       Dated this 3rd day of August, 2020.
                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
